UN ite> Sratrss Ocisrveecr Cauet - Westean Discreet OF Wiscantin
-UNFTED STATES COURT OE APPEAES- —SEVENFH-CREUFF-

JASON J. HYATT,
PLAINTIFF-APPELLANT, pro se,

Vv. USDC CASE NO. 16-cv-383-wme

PORTAGE COUNTY SHERIFF MIKE LUKAS, et al.,
DEFENDANT-APPELLEES.

NOTICE OF APPEAL

 

Notice is hereby given that Jason J. Hyatt, Plaintiff in the above-captioned matter,
Spee —
appeals to the Einided Siates Coutt of Appeuls-for the Seventh-Cixeut from the final judgment
Nrts7 Slats Cdr 6F 4aPom. fad Sarenty Coty
entered in this etiot on September 17, 2019.

Plaintiff, an indigent pro se prisoner-litigant, had delivered to prison officials a
subsequent Motion to Alter or Amend the Judgment (Dkt. #133) on October 15, 2019, which was
not transmitted or entered until October 16, 2019. The Court apparently refused the motion as
untimely, but failed to inform Hyatt of that decision. Through communication with opposing
counsel Hyatt inadvertently discovered that this was the case, thus Plaintiff respectfully requests

this notice be considered to be timely.

q
Si gned////

Jasopi J. Hyatt 372470

Watipun Correctional Institution
PO Box 351

Waupun, WI 53963

Dated: ifr 2 520

January 17, 2020
